Case L2t-cv-009F ERE OYA THES Di steed Coot
Fok ue. Miron Drasrarcy OF FeMnsvin NTA

 

 

 

 

 

 

 

 

 

 

 

CEFRALN SANUMEZ 4 Rckion,
Plott,
ON. "acy Veo Demand) _ ne
a OWicer Cy oo ,ORVives Nenan, O8Ficer - § \Bivens Cwil, Rikon angi
— OKeeke ot VOY View. Qi iver ‘\eieler,. nnn . co ; :
Give. Kr otowicl Norse Yidnet . EH ED ene
__ MeninstcoXtor Brosious and Unknown __FARRISBURG, PA
Roen’ss. UN 2 2021
: PER Peer.

 

 

” DEPUTY CLERK”

_ Plgabitent % & fi\ Kikion River No

{ain Xt Nishetvons Ms 932

 

 

 

 

4 -

 

Now: Comes, Paine Ekeca, Sandner. PO.L,. _ pursuant fo We VS._

 

 

Du pramne, Courts. Ruthordy ok Bivens x. six unknown Federal, Noriotics..

 

4 Areas, 03.0.5. 34, 4 6.C.1900, Ad. 44 819, WOT), Filing Mae,

: J tint Yebecal Cw Action, Ragtnst Fodero\ emp@oyee’d Ockiag wads

 

“dor o& Yedocad low wile violoking Plaintirk's Cone Lurvona, Ras. Ao.

; be Keow Seon crud, and uno, gunidhment Aenicl. ov Meguale.. Meditod
Avkenklon ond excessive Fore wader he ue Oe ond \A™ Aincodment. ak |

ye WS _ Lon A x udions

 

 

 

 

i codices

   

 

. -w o Ths. LOW oc thos asin oats AY 0.5.0, VSal, and 49, OSL.

nw bes 2

: rm PlainvdS, EXroan, Conder  17343-054 wos. a Reberal prisoner “oh

Ft OL Sebati, 2.6. Box 154. Nenecswille PAVIA ok Ave Aime

 

 
Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 2 of 12

 

| Wer Nonager Gage wis. ernployed : by Mne. Yederod Ducenss oF ane /
oe low nike manage ox Ane Xue. oF enents, 0 Sos 100. Binecath wR
\1854 ond. being guard ia Ne \adini dual cogcy.  -

“WW ottius Doman 05 umdroyed by Bre Sed cb eke ~ |
4 - coreeckional shaft [Focs\iries.. gor kok. Yow Tune AD oe ‘ 2 >
ae Too. Nineroville, PA VIA, and Abeing Sued La Ane Lab ehh

__tagechy. en —

“gorrectionol hak ok Nye Mune. & Xe alenXs, V0. nee Ob Ninerwile PA
ATAS4 ond leeing sued 0 Qre adr Auad Logotiky, 8

‘(b) OFF iver VARA WOES emnelo yed. ey Whe, Federal urea OF RAsono..o .. Ce.

a Corcackionol skal ck Ye Mire, & Ane. a RD. BOA TOO Niners Ne RA
Sneed, otian, qwah ta See AbWedwud capacdye
© ETABH, ond \being, sued tn. he Sadiviuah Cape ae
a ost war Weiser igs ermeboyed. oy tne. Cader Rrra 0 Prisons cs.

| se corceckional sroF - ox \ Waa Nien & i aven's, 2.6.. Gox'T00 Newest

er eet. Vs ertogk ha: iw Nvidual capaci’. be nen
~ PB ITOH ond loeing. sued by Ane WnB Wide Af
| | (2) OFF 1 Kratos A> aang oyad | by the t oderch Bur are - * ee OS,
og correctional offivec ok. the Kime of tha ovens, £0. ae — —
Niro 2A 104. end Yoding Sueb tn. the inivibusl tages, —
aN coe Freres was employed “Wo. Eadera Gureas OK e cia 89-5
Norse Ineher Ye Py AN 10d. Nawssviie Ce
media “ah ok Mee Kime & Ane. eseats, U.00k = eB aed
TBH, and. boeing, sued to Xne Undiyrdued CapOOh yn
on sh ve “al Nh ick rokor Srosvous wind eorployed by Mre. Cebu
; (yo) Nedicdl Rare | : S 00 Nunwswi\
Ooo OF Reigons ad Sno. Kime ok Yre esenss, V 0. 20% 100. Munters
ON \ TASHA | ond ‘pein, sued “he Individual. Lagacisy. es
oer ~ EC ytouslvon t wR
hte ys
aac A cept Nnipske it Brey foons om SS

 eeay aralhigle Hanes, ead tas. Yaraakendd wits odin, essere by,

Oak inet NuRowey amb Loansdar Soovsikoaun ShtBca\ ot ola

 
 

 

 
| Case 1:21-cv-00984-JEJ-EBC Document 1 Filed 06/02/21 Page 3 of 12

we & We Qarsishedon ogkang Kor

 

ni oo S\edwmont OF Yocss
Ua Om Shirlaoas ak apgrienstkely AAOO ero Raat wos Kicked
' | “ous ov Ne ROAP_ drug Areokmen’ roorom. A FOL. Sanya |
- _ Jn \-A, Fucdner ) od _approxionantely 1250 pon offices Liew, Lolo Plointik I~

You, howe. to 900k. your. property and be. om J Xne. ork ’ekore ne -
—_ M00 pm coun Xo go 0. Unik HN; Howener ak obouk, N92. @rn Ofc.
‘Liew (O'Kerke. came So kar PlainWeS 5 coll, Okkiver Lita okey, “Nutr :

wk Yre Suck awe pad park. Ow. Yxing9 oadtny do. you. Weng Anos Vi. g eae. oe

a “come Yo your Cl’ "PV otadilk. readied, Yo wiakdn your mouth, Tm ack |

Cursing or SigresVenng. yous 5. don digrespadx me, detendank Len

casgandady Dray, jue tygry Ane Fudk up ond. gad yor Ainge Clan
replied “Olio, TE don eFhyy spate Arging,o tushae 5 only 5" 6m
Dn. packing any tlt, {con \ conk rol goone Loring, 0 spec.” © me )—
ee Ns not \i Ke Lingering ony Walp. ONiter Weu skedes, Juste | Usty
— Hee ta ve true eranwtes \eker OFMuer Liens 0 orks, ants Dak Rang

_ 7 _ _ Giee came te Woe Rlontife’s cel cs Ine. continual gals ne \nig_pre gerky , The
— dekanban’ ign skekes “What seems. ko be Noe isvae Wills sp FONG

 
     

    

—_ a WO AEE coe ue! ' 4 EE 99 Sask 05
‘ orooorty Sond? PluindiSk resgonds,. Lien gurkting wy Stok us Aust
- le. dec wxe Say Wale Defendant’ Gir Shen, shops into Rlounlibt,

; - ne coll ond fue ond says Dusk huey MQ and eatk “jo Aoki odin - i
pak th Yar you you. \iuk Inead , youre always giving my ot WA
Mord, Nene, XL hove bo_come back, Lm going, So‘ eck your stupid 058).

. . | ct Pati responds.” Yon sip Yes. SVE. ae ook you. ar) Deendon nen ’ vf ,
ce Y Thad, mora Like aX, aovy, harry MD. you. rage LO am wees Xo. ‘ne. pase » AP.

or Un pudkiny your “ank Yor qo”

 
‘| Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 4 of 12

| , : \ VERS coll Mae. Clow
yay VurXear, 0 dafendon's Gage i swolling, ok & Mu PlainhiF¥'s coll, ain

2 AR son tng 5 ber, god yous bossman , Obtabicte,
stacked. dageing Iso ands nile sowing) Yes marker gee yous bes ;

ee “Gige Wren Sarnd Oroand ANS sexs,” Tow Mino! wher. Siark ass neta toe vo
oe aide so L tan Meee you vino bosyman.ceally io + The Myre dekendants

Mc. Wee Nic, Liew, 00 dlc. CVMeeke oll ostork Pre Mlaini. bo the middle idhtdh, +
eee eet Mt el 1 Whe Lieu 708 6 The, UMS oe
te Ahe ak Teams OF Boreas...

- Qd The Plainkik® wos ordered Ko eter ro Lase Nhancoer Ms: Reyes _o Ke tee

aerg, Ynace ace 0 “HMO. sucvieunre. comertad, Gay weFore.eabiey. he_Shiima

| DeGevan Sram gry scolouy degarkmen’ $0 nar ok RZ, ard vied Gren . |
- ‘ease WE me. Um being \yocass ens, Ve Lorgen Fen eh _
ee help me " vow ener We. Green conde — aye conrack vats Wee. Ruses tek ake

“TS ack mote. or Soy Gry, YFendons Cige. Rron_cusned Yee Roundy -

4 > re ER c a
“ywto Ns. Reyes die. okher he wenk bo Close Dr. Greens Orrste

door ony Nod Saint ko. st down Ayo reli On Vre. Caink&® Comglien _

| of
a ‘noweer Casey ren. stood up to. eden Ao speals 40 AKEntirk
- _Gige as he Lhdkendank Caine’ is. wok 2-00 X Ane or Malte
ys) Forder Agoda’ Liew shak oy. Hey we ort.. \ on) oe . -
“gosponded,” Ler jusk. oy ng o ketk bo Gige rec qui ck, 1 dont on ” Ns

- 4 “\uen ou nem diva. We ANS. going OOO tee hall

a Ee WV restor 05 \kendan's. Gige, soys Anis Whe nits Ane “

a’ o sh doin, Howe “ae dgkendc: v

~ oe A Woo. rida ej we ox Yye_ Parikh’, Face with o eS Oe b
we A tere LS ae 4 A

: - a 7 | Gy go._oplbrels Nhe Choi wh Soy Nhe wget ‘ool yond Oe ne

(OW KeAe_ all eda Lo_gandr re PeansSh te Noe hood, upper Body sad

Ee \peRore. Somenirg, Yim. Xe She Kloor oo She. Aekeraunso garpes

“on Wis ook. Kore tbeeg, A akon ol Lae. way Sven Os (reonar_orreh

. | oad. assisted in Khe koke down, As Ye Rank \psy> 0 att Yok a
Geo Liew, Okeke, Luwer i Remun ‘samp of Ah Sale , LWANed ONY,

ee a \yuclthedy \Ayene nen en aa Saunas nee ae
oo wo hepCor mga ' Badin do BrcQe minstcay Nader \eok. ‘ep
- ceive tn het iw, ower deFendon lean papa toB ad x

,

  

 

 
4 Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 5 of 12

| plant's verge. bo Yhe mink sven’ Xray almrosk Joudned ‘is. neck, Ve
_ ~ latntiFE screams ,Joade Mera dod Wie LE yor don shud Hre, Fale up. —

UA brook Yami! Then Counsdor Sones Tom Unit gus. nis. Knee on.
a Yee ‘oa a Xn . Muinik hs _. nek malding thor for ad |
_ Kuckner, She Ploini&E ve. saging. ok Noreatth., 9 Ur: your, Knee —
GER Kmy nek 09 hes oaying Ahi Lie Caplan enrers Mes. Reyer.

/ okie, on. he Platnk ky SOY >. Yo Lupton rey re \e Ying be Mei me

© 2G ei Bean Ko gpk EES ane" Tre Cegheon sadly cigar ok & Me

Ks AAR. 60. nen. Ye Lounsidor Kam Nak A Ne, Sones. S04 ye Shuk The

Kod ue, boot slo ceive nobody in Xoie room cares 1S. Nou. Vive Om.

— as on
— Lan) The Mero WAS, Bren _ picked Ae aby Wis. SS 9 ond subs oguenr\y coe

7 ! escorked oud o& pulling VA ‘by Ferdory Mama, Counsdor sene sonk
an uakinown shake member, Wide Soe ag asroc ded deSendon's Alemwn. beepa.

a a Ae.’ end Nee Planhihe cSSAd werd ok te Nhe _geints o& nucle ness ond

i \ % Vo hes ow “NG | - cl ar i wi.
__ tecucieding, “ain vine dating Yow Wait One OE pnyy Lawn Kad se

; aA ukrag PAS. aleey, . As Nhe e\ ainhitk, began ys Ceum _ QORIA. mae Pann.
tn Sng weigh Noging bent PLoanhiSh nears Liewkinen’ Bro: at aa r
Ahe_comera’s are doouds ko gek Aur Aes on eo Mh you Soni unl
- | ‘Ye ben _ CANE Cs. move vo Ane side ecouse Aer es. questions als
: — “oi ag Xo “need answers. Rlardar's_ cig. cad Web waist tea tail .
—__yyrollenAscored ne chse Lo Fe ding dor dis Ach \ \nand, Sucker 7 the Nive
kw Sands _slammed Yhe Plan VR on khe- veiren’t groved io Monk ak
. | - eid, AA, Knavkiag Xi o in) out ak Wns Loedy ja _guslreds - \nis forelnend. ink:

; Me tamed. cesulhing JN S (copes, BOrasions. cad contusions te Ane. Kate.

tend Sores

| Mes ts Kor my bo aworkar Mwah. you suroktned | As Akendank Mera.

Became bans She. Plain BE cole wish 0 hard Aine. osha
: va DOME Ope NRaf Na 5. hones -skhod bods ai ANS. Yd Snot
i \rrun, pended She Weinied Ee h weash oll Wee wor, mtross Hye

   
|} Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 6 of 12

: Abd Q\agahie was Sakon bo medica calpere. Mw Van deuGl's wore setdaed

S Mo Sne medica Fahy. ee -

 

Krom Bre Neo Yo Yo Frond wily a. dan. wrapped around Wis worshy wi
—_gaskroindss, Cloindake sake dn medica wr AEendank Nace Fisher LA. 2

Grassad ond Lounsedor Sones. Plaine’ aske’y beferdonk. Fisher bem you

- — Yekee Bre hs oR LE can Feed my. (ek hand" So vhs) On deFendank

Bachar seas, Chad's nod we to me. (Ne ve Vo Mae Ux bak wed 3 “ys wo
— | | bo sou Krave! " Plaahikh shaded” {hy neds wrist, ‘oot nee red der _——

“Zocadnead andy 39 Lage Nad! DeFerdenk Eisner asted “On & scale From \zN0,

\ ae :
co iS badny, Yre. VOCS COLD; hoy does. You vanak Feel q Jandi¥®_resgonbed. be

“DA fo Decouse Mne cub¥s are. oe Nidal and ov icer. Plem vic

 

 

Wie et OT

oe ‘wD ; DeSanduas Fidner ‘dren oss, Plein "Whar eto your ant Plaats
a  eedied Lie 07, because BAe Von helen te you. soy jew Done SKe>. at |
gs Vike SS boeken’ Sim. sb hake when T Aken «beep Pres th Wie, the

a Eee necle. and Muu os _ogttemely $2. porn Xr athe orftcers. et

jumping on my ack and._orakbing. Nery. knees on me OFendan’k Fisher
ec tenues iat = cnt atsensnin mone ' id pee. 4 er Ae. AM ee. ,

_only. rocked, Pluintith's blood pressure. and. out a theromomeber the —

__ A thant as sdbsequently_ placed the Special Housing Uo fea .
ce R04 _winouk_ recieving ay medical deoekment Sar Bw. alleged medica eit
; CaS) MloinaFh wos Vet dn securibey peskrainks Sor ogpranimabely Unwest Yo
— ours) Prats vere egragiusly gts enb asked Ine chan ene
__ Malke area, _maleing.. 6 runpossinle, *r_sL00¢. the Yood oaks _& She Noose.
oto is moullns Cain Fh 2x ressed_ Lomplairhs..*e LA Xepe CO Verdler , ands

© CO, Kerdtovidr senda thoy. all aan. a
) — Eyeosgve Fore
. ect ye eceeeeeeeen ot wamme ag) ee sees tne a - eee petineieete tan uot tee ~ - ; a ; | . j | . .. \avon wader ee, - |
By ain GX cotars Nady ASenbeate Gge vs ide to nse.» -
Faas, Pichon Soares Breads’ abe 8.6, Caostin So, fu

pat eth endaeh. Tok Se Nhe igh She J the Fore 19 8K ER

Lose. Masige’s. Sat, Collea,opnnasg \ASom iva r._9050_gm A sees.

 

 

   

 

 
1 Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 7 of 12

LAD Meinds$F avers Maat ASeodank Lew is Wade. te tn under ‘the Fourth, 2
_ Bxotn 008. Fovckeents. Amendon en’ of. Khe 0 S. Gnskikudter for guadntng. a

. _wvhe Pal ks bo astadhed 0 atk Vk Case Mane pets Oe

— is hilaoxs, cagpraximatadsy\2S0 gem. Ainroug 2 30 pen L520: Racagragn WD) Stademant OF |
Fads),

TOF, aves Aor Aebinds Ole is ite by ita under he

 

  

 

 

}

—_ puadning Maint cgay othe agers ody, cad Sumping_on Nhe. Paints

venue 05] \i/a0a. ceproximaaly \r30p 00 Abeo vain DEO 0 on Love: Pascyragh U1) Stokement
OF Focks)

LAD Pla, cavers Nhl AFeadant Mewun i Wade. to bin vader he
 Foucbls, Eth end Raucheens, Pinendaent of Aine 0-5. Consbitunton Sar

| ; ___ BaDeg rously Anwitsthoy, 208 bending. PlaintfF's. ted wets dn Gose Management
OFF a Ahe Fronk of FA Unik and on Nhe route, to medical slam ing...
_ Planhifhs end Ao. Yne...ground, and. Sum ps\ng..on. \nid bade Jn Case management.

an obhe, OS] 1/3041 appronimaddly (230 Ahmugh. 2:30 em (see Pucagraghs Qn,...
UBS, (ab) and CAN .S¥ebement of Fade

Ded ngrobee Made renee
Bo) PlainisS¥, ovess Mad LS. Tove is Vdde 40 lion. Under the Exghy —
— fimen break of he U.S. Lonsbibudinn. lay Lomplekely ignoring hiv. gleas Tor
se cons ade Adnan Yahaeming Mok: Nhe shades, Crain ond wast onvedrantomn wo bee
Mani oak Sashonedy hoo. law to BEL speck. to. bis, moulh Soc approximately
— SAnaenby, house bo eak his aneals. (See ocagragh WA) Stcdement OF Facts). =

AAD Weick AY onters. hak aFendon Vebler ts \idsle +o. hina under Yw. Eigth
_. Ranendinnents of Mae. 0.5. Constitution. by. Lombeddy Agpecing We. gles Foc. hale
thin aarmirg, Heol, Yre shades, drain ond. waidk medranism was. hoe Ngnty...

—_ _jond Foska n® oo low So WSF seack bo is matty ar agerodi mately etek

_ ___Bouckh, Etoth ond Kourlsaenth Benendment of kao WS. Conshibubion Fee

  
 

  

  

 
|i
Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 8 of 12
| .

hous So ak Wis meds .Loee Paragraph (25) Stokemeny OF Fadrs).
) Rlainhi¥P carers Nnot deGendank Krakovidh is Veble So nim under the
Exot Amendment of Ye U9. Loastthudton by completely ignoring is
‘pleas For hele when . worming At She shackles , chads and wats medrantom |
—jJwas choo Mgnt, and Gastoned boo low to. LTS the. spork te Maison oth For
— aperocimalely Ayweny hows bo ack Wis meals. See: Paragraph (a5) Stakement |
_||OF, Focks).

     

Fon wee, Vo Vos
| (22) PlanhR, overs approximately od jit {aoa , axecubive sheath male rounds.
| PlaSE. seake -to Nhe medteoh administreclor Me. Brosious yond reformed.
. jASandant Brosious Mw he was assaubled by stubF, ond. wasted mad% coh an
| Arecdinent For Wis Salaries ond protographs salon» VeSendans Mrostous, stoheb,
. ~ pholrograghs eee tuken of \your Tryucles when Nye situation Hirst oucureed,
ask-SES For Ynem' Planit® then replied “Wow come ZL dlank gei-
| PORT Wy meds coy GSES. OLE Liwas Saleen our & reskraints ¢ The .
deFendank responded“ Maybe TF. you didnty assaubt shes you woul = ge
She proper medical abbention you. need Plant repied , On, 90 yout
doing Mae. sane Vaieg wreyoo by ase ts doing, Arying to cover ww Xhe- Toor
| Dral “L was assaulted, Yre deferdonk shook bis head oP ond down
 egying “Yes!

 

 

 
| Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 9 of 12

Qequosted Roluk Kor Damoges

W) Plan} | requess germinen’ trrnckion shabing Anak excessive Fore,
denial o& medical Sreckment , ond cough & unusual Areckmenk siclabed |
, leans, Four th, Tien, and Yourkeentn, amendment gn under seve vue |
| Federal conskihudton and eign ameadmend.

 

| (a) P\ca\iB request dedarcdsion shebiog Shae exiassive Toru, dental oO a
| Imedice\ Arecdkmen’ ; ors cruel & unugual Sree men ey derendonds be Pai |
andes Mae Sourths Ally ond Vourkeanth ounendenent cignts vader Yedecc\ |

, consikudtion , ond, eiatn amendments
| (3) Plaacdist . ' cequosk Jay Asioh demand.

cs ey Plains conyest punekive. Aarnages IO. excesstile AMIN NU amount
- required ho Arigges jucvdidxion,

(Sd Plains , paguest compensatory Acanes Yn. on6e5s oF minimum amount.
required Lo rigger SUrsAldsion ,

Wey PleandeS& » Pequesr nominal doareages Vor. eAless OF MIA\MUMN amount
required \p SHages Jjertodtidsion. |

/ - CD) PlainyeT , raga. deFerdenks ay all lege axgenses associaked. witty Filing,

| cad vyocution ot VAG gation,

 

 
 

Case 1:21-cv-00984-JEJ-EBC Document1 Filed 06/02/21 Page 10 of 12

AQCUur

Praandrth , Crewked Ane willria civil ackion Bivens complaint voile

housed os Federal Correckionc\ Taskikudion Schaal 8.0 Sox TS4.
Nanecswille PA VIASH.

\ ( ..

- Plain , do. sclemnly  seear pursuant to Renahy. oF Perjury Mos Vee

clnove skakements are cecurake, and deue be Mne best of my
Knowledge, ond dniity, pursuant So 2% 0.9.0. V1IN6,

Respect Sdn

“397383-08%

“Pasroslass RTS

FEL. Sdhuyla
Ninersvite, PR VISSH

 
\baded SitohenoDstuiebdopotument 1 Filed 06/02/21 Page 11 of 12
ObFice oF Courh Clack
JOB Walaut Sk. 2.0.80%9%3

 

Harrish VA | | ED
Ha islourg, )VR V1N0% . anabeone on
. (We. Efron Sanchez, a | JUN = 2 2021
| ART TV3S3-054__ a PER {Pra ee
P.O, Box 154

_ Minersville PA VTSS4

Honocdole Sudye 2 é

Enclosed. youl Mecowr Q. civ, |

Bivens compaint ogains\ AKendant's Yovk Violated, my. rigs. by i
physical assault, excessive Force, and Failure +e. provide. vhewucle, medi al .
care. Moreover, Lim preseatly roused. tn a Nederal correctional Facil; hy
ociused. ot. assoulkivag. shek MEMOS , ‘puck Ane *euth is Ack Tam. the. |
one that was assaulted, and wank to press charges. See (Bivens Stukemast
OF Facks). U'm caguesting thek the makker be cefered to a Federal, ond.
| skedke. cckor rey’ s oF Fic, and the stoke poliw so hak TL con press :
charges ageins’ Yrem, Tank you in odvanie For eur Mone. , patience , and.
en a oo

&b sclemaly Swear qursuent to rly of perjury Nrok. he dow |
| arwane are atiurake, and Keue to Nhe Snest of my Kolee

and dsiliby, 33.0.5.C (THO cee snantt vel
Respect Samia a

   
   

#f 77303-054.

Pete o/a3lgoay

 

 

£, C. tL Genu. ical —
— Manersy Ale. AR ANISH.

 
Case 1:21-cv- -
00984-JEJ-EBC Document1 Filed 06/02/21 Page 12 of 12

 

 

 

  

0M

70h OPSO OOOO 3542 B54"

al Comrestional ne S

PO. Box 759 RE
Minersville, PA ECs

Mailed from
Federar Correctional l

    

chs

gp 2sobe bg

FOREVER 7+USAS ae

 

 

 

goo
saQauas WwisOd
. aes oaatn
ga

Qeed

>

00°0

 

 

 
